State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 25, 2016                   107159
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TYREE I. HANKERSON,
                    Appellant.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Garry, Rose and Clark, JJ.

                             __________


     Michael P. Graven, Owego, for appellant.

      Stephen K. Cornwell Jr., District Attorney, Binghamton
(Kristen L. Grabowski of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Broome County
(Cawley, J.), rendered December 19, 2013, convicting defendant
upon his plea of guilty of the crime of rape in the third degree.

      Defendant waived indictment and pleaded guilty to rape in
the third degree as charged in a superior court information.
Under the terms of the plea agreement, he was to be sentenced to
six months in jail and 10 years of probation. By the time that
he was sentenced, he had already served time in jail and County
Court sentenced him only to the 10-year term of probation.
Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record, however, we find at least one issue of
                              -2-                  107159

arguable merit pertaining to the voluntariness of defendant's
guilty plea (see People v Swarts, 56 AD3d 947, 947 [2008]).
Accordingly, without expressing an opinion on the ultimate merit
of this issue, we grant counsel's application to be relieved of
assignment and shall assign new counsel to address this issue and
any others that the record may disclose (see People v Stokes, 95
NY2d 633, 636 [2001]; People v Cruwys, 113 AD2d 979, 980 [1985],
lv denied 67 NY2d 650 [1986]).

     Peters, P.J., Garry, Rose and Clark, JJ., concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court